 ARMORED TRANSPORT. INC.Armored Transport, Inc. and Armored Car Workersof America (Formerly known as EmployeesCommittee of Armored Transport, Inc.). Case20-CA- 14909September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEILOOn July 31, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief,' and the GeneralCounsel filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ArmoredTransport, Inc., San Francisco, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has requested oral argument This request is herebydenied as the record, the exceptions, and the briefs adequalely present theissues and the positions of the parties.2 Member Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB No. I1 (1980)DECISONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at San Francisco, California,on March 27, 1980, pursuant to a complaint issued by theRegional Director for Region 20,' and which was basedon a charge filed by Employees Committee of ArmoredTransport, Inc., now known as Armored Car Workers ofAmerica2(herein called the Union), on October 10, andi All dates herein refer to 1979 unless otherwise indicated2 The Charging Party's name was amended to show the new nameunder which the Board has certified it as the collective-hargaining repre-sentative of Respondent's employees. In no other respect did the Charg-ing Party change its identity.252 NLRB No. 61amended on October 16. The complaint alleges that Ar-mored Transport, Inc. (herein called Respondent), hasengaged in certain violations of Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended (hereincalled the Act).IssuesThe issue is whether or not Respondent temporarilylaid off 40 employees on October 10 in order to discour-age them from engaging in conduct constituting mutualaid or protection as described in Section 7 of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of both the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. JURISD)ICTIONRespondent admits it is a California corporation en-gaged in the armored guard and messenger business andhaving offices located throughout California including adispatching office in San Francisco. It further admits thatduring the past year, in the course and conduct of itsbusiness, it has sold services valued in excess of $50,000to customers within California who are directly engagedin interstate commerce. Accordingly, it admits, and Ifind, that it is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and participantsAs noted above Respondent is engaged in the armoredguard and messenger service business throughout Cali-fornia. Its headquarters are in Los Angeles, but it has of-fices in San Francisco and San Jose. Its San Jose em-ployees are represented by a local of the TeamstersUnion out of its San Francisco employees at the time ofthe incidents here in question were unrepresented. Priorto the October incidents to be described, Respondent'sSan Francisco manager was Jack Sherman. He reporteddirectly to Robert G. Irvin, Respondent's president inLos Angeles. Sherman directed the work of approxi-mately 40 drivers and messengers who serviced the SanFrancisco and Oakland/East Bay accounts.Sometime in March the employees established the or-ganization which later became the Union. After electingofficers, they chose messenger-driver Walter Roberts astheir spokesman to deal with Sherman. Beginning in lateMarch and continuing sporadically throughout the447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsummer and fall Roberts and another employee, BradLovesy, met with Sherman to discuss working condi-tions. Topics which were covered included load times,merit increases, and timecards. Another topic was awage increase which had been negotiated on behalf ofthe San Jose driver messengers by the Teamsters Union.At one point, according to Roberts, he asked Sherman togrant the same wage increase to the San Francisco em-ployees which had been negotiated at San Jose. Robertsrecalls Sherman saying he did not have the authority todo that, but would transmit the committee's request toPresident Irvin. Later, according to Roberts, Shermanreported Irvin would not deal with the Committee andhad referred to it in belittling terms.In early September two other employees, ThomasLane and Chris Rose, met with Sherman to again ask forthe 45-cent-per-hour increase which the San Jose em-ployees had negotiated. They told Sherman they wereupset and would go to extremes in order to get the in-crease. Sherman said he did not think the increase waslikely because the San Francisco office was not makingmoney. He did agree that he would discuss the requestwith President Irvin but doubted that the increase wasfeasible.3Those employees later told the others aboutSherman's reaction.Later, Roberts became the Committee's chairman.Sometime in September, after learning of PresidentIrvin's opposition to their requested wage increase, Rob-erts and the other officers of the committee decided tocease reporting to work earlier than required. It appearsfrom the undenied evidence that under Sherman's 2years of management, though contrary to Respondent'spractice elsewhere in the State, the San Francisco driv-ers had reported to work approximately 30 minutesbefore their departure time. Respondent's statewidepolicy was to have them report 15 minutes before depar-ture, paying employees for that 15 minutes as the neces-sary "load time." When Sherman observed the change,he asked Roberts and others what they were doing. Theresponse was relatively uniform: "Because you won'tgive us a wage increase, we are no longer going to giveyou the extra 'free' 15 minutes." Sherman's reaction tothat response is not clear, but I have no doubt that hetransmitted the employees' attitude to President Irvin inLos Angeles.A few weeks went by during which Sherman posted anotice to the effect that President Irvin intended to con-duct a safety meeting at the San Francisco Racquet Clubon October 9; dinner was to be served.The purpose of the Racquet Club dinner is unclear.The employees were requested to sign their names at thebottom of the notice to indicate their intention to attend.The number of signatures was for ordering the numberof dinners required. Although it was styled as a "safety"meeting it seems that at least one of its purposes was to3 It appears that the San Francisco employees were already receiving 5cents per hour more than its two competitors, Loomis and Brinks, bothof whose employees are union represented. It appears that the 45-centSan Jose increase merely raised the San Jose figures to something closeto the San Francisco rates. In that circumstance it is not unreasonable orSherman to have said that an additional 45 cents on top of Respondent'scurrent San Francisco rate would be unreasonable.honor an employee, Thomas Taylor, who had beenwounded while foiling an attempted holdup. However,that purpose was not articulated. Thus, from the employ-ees' standpoint it appeared simply to be a safety meeting.Consistent with their earlier decision to stop giving freeload time to the Company, the employees, believing theywere not to be paid for attending the meeting, decidednot to do so. In fact, some of those who had originallysigned the notice scratched off their names. By October8 it became apparent to Sherman that no one intended toattend. Sherman asked Lane why and when Lane ex-plained, Sherman responded, "But you can't do this to aman like Bob Irvin!"October 9 began as usual although during that morn-ing the drivers were advised either by telephone or radiothat a mandatory employee meeting was to be conductedthat evening. Lane says that while he was on his route acustomer asked him if Respondent's drivers were strik-ing. Puzzled, he called Sherman and asked him if the em-ployees were going on strike. Sherman replied "no," Re-spondent was "locking the employees out" and toldLane not to pick up any deliveries which needed to bemade the following day. Other drivers were also told notto pick up items which required delivery for the follow-ing day.That afternoon what has been described as two meet-ings, and what was in reality one long meeting in whichmuch was repeated, occurred. It was conducted byPresident Robert Irvin. While there is some dispute overwhat was said, there is no dispute over the fact that hegave Taylor the award and also told the employees thatthe San Francisco facility was to be shut down for aweek. The employees testified that during the course ofexplaining the shutdown, he advised it was intended toserve as a "cooling off' period, for the employees hadbeen "rebellious and hot-headed." He also advised themthat he did not intend to give them the raise which theyhad sought. He does not deny the above, but adds thathe told them the facility was suffering management prob-lems and he was unhappy with the manner in whichSherman had been operating. He told them the SanFrancisco office had been losing money and changeswere required. There is no reason to doubt his testimonyhere; in fact Sherman was relieved of his duties at thattime. He was replaced by James Irvin, one of PresidentIrvin's sons, though no announcement to that effect wasmade to the employees. President Irvin told employeesthat if they desired to resume working, to report onFriday for an "evaluation."On Friday, October 12, all of the regular full-time em-ployees appeared. President Irvin met the group at thefirst floor entry area and told them the paychecks hadnot yet arrived. He asked them to wait. A few momentslater one of the drivers came downstairs with his pay-check and showed it to the others. President Irvin hadtemporarily absented himself to make a phone call. Whenhe returned, Roberts, acting as the leader, asked for theremaining paychecks. Roberts recalls that Irvin respond-ed, "When [you are] ready to come upstairs in an order-ly manner and talk to [me] one at a time" Irvin wouldgive them their checks. Roberts replied the group would448 ARMORED TRANSPORT, INC.not do that, but said if the employees could all punch in,Irvin could talk to them "on the clock" or else Irvincould talk to him as the committee representative. Irvinasked if he was Walter Roberts and when Roberts re-plied he was, Irvin told him to get out. Roberts did so,but the entire group followed him.As the group was walking down the alley Irvin called,"Wait a minute, fellas. I don't want to get in a legalhassle. If you'll bring in your badges, your companyweapons and your uniforms, I will give you yourchecks." Roberts told him he had not been told to bringthem in before and did not have the transportation hometo get them. Robert said Irvin told him to "shut up."Roberts replied that he did not have to listen to that,turned, and walked away; the rest of the group followed.Irvin then decided he was obligated to deliver the pay-checks and had them mailed (some by U.S. Postal Serv-ice, others by messenger). Each paycheck was accompa-nied by a letter offering "regret" over the "misunder-standing" that morning. In the letter Irvin asserted hehad understood that those who did not wish to return towork were bringing in their identification credentials anduniforms. He said the group had insisted on getting thechecks without turning in those items and would permitno discussion unless they punched the timeclock. Heconcluded by saying Respondent intended to reopen onOctober 16 and would take the action necessary to fillany vacant positions. The letter went on to say thatthose who wished to return to work should call onMonday, October 15, to be assigned starting times. Healso said that those who did not wish to return couldbring in their uniforms, credentials, and other propertyand receive their "final check."Later that day two employees who had not arrivedwith the group, Michael Johnson and Leonard Hender-son, arrived at the office. As they obtained their checksfrom Robert Irvin, he told them he had closed down theplace because "there was a couple of hot-heads out therethat were doing the whole show, show for all the em-ployees; and as soon as this cooling-off period ...wasover, things would start working right and [employees]will start seeing his side of it."As stated in the letter, work resumed on October 16,though full resumption was not reached for a few moredays. 4IV. ANALYSIS AND CONCLUSIONSBased on the foregoing facts, it is clear that the Gener-al Counsel has made out a prima facie case that PresidentRobert Irvin decided to temporarily close the San Fran-cisco office as a result of his disenchantment with thefact that the employees had banded together and had as-serted collective rights. In addition, it seems that hethought the shutdown would serve as a "cooling-offperiod" which would result in the loss of some employ-ees and also would give others time for their militancy todiminish.Respondent, however, argues that it had been facedfor some time with some business difficulties at San4 Even during the shutdown some contracts were honored The recorddoes not show who performed that workFrancisco, laying the blame at the feet of Manager JackSherman. It asserts, without specific factual support(though the General Counsel adduced no contrary evi-dence), that the facility was doing poorly, was losingmoney, and was being badly managed. It points out thatSherman was seeking accounts it could not service andwas also antagonizing employees. While Sherman mayhave had his shortcomings and while Respondent maywell have been experiencing financial difficulties withthe operation, I am not persuaded by this defense.It seems unlikely that a shutdown of any length wouldbe an efficient way to end the losses which Respondentsays it was then incurring. A more likely response wouldbe to continue operation simultaneously modifying routesand other cost items.Moreover, there is the testimony that Sherman toldone employee the shutdown was a "lockout"-thoughthat might simply be the remark of a disgruntled man-ager in the process of being removed. However, I doubtthat possibility since one of Respondent's customers, themanager of the Pleasant Hill Standard Brands Paint Co.,store during the shutdown telephoned Respondent'soffice to find out why his receipts had not been pickedup. That individual, George Hooper, said he asked forthe person in charge, though he does not believe a namewas mentioned, and the person to whom he spoke toldhim there would be no money pickups because of "alabor dispute." These two references-lockout and labordispute-clearly undercut Respondent's defense that theshutdown was to give itself the opportunity to straightenout managerial snafus.Respondent's action here does not have the appear-ance of a business decision and I do not believe that itwas. Instead it was as the General Counsel alleges, an at-tempt to deter employees from exercising their Section 7right to bend together for their mutual aid and protec-tion by forming their own independent union. CertainlyRobert Irvin's treatment of Union Chairman Roberts wasbackhanded and rude and can easily be seen as an at-tempt to disparage the union leader.Accordingly, I conclude that the General Counsel hasproven that Respondent's decision to shut down its facili-ty as of October 10, 1979, for a period of approximately2 weeks was motivated by reasons prohibited by Section8(a)(3) and (I) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act by laying off its entire work force for aperiod of approximately 2 weeks, I shall recommend thatit be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act. The affirmative action shall include anorder requiring Respondent to immediately make wholeits employees for loss of earnings as a result of its dis-criminatory decision to temporarily close the San Fran-cisco office. Interest on that backpay shall be computedas set forth in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1950).449 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDBased on the foregoing findings of fact, and the recordas a whole, I hereby make the following:CONCLUSIONS OF LAW1. Respondent Armored Transport, Inc., is an employ-er engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Armored Car Workers of America (formerly knownas Employees Committee of Armored Transport, Inc.) isa labor organization within the meaning of Section 2(5)of the Act.3. Respondent as of October 10, 1979, violated Section8(a)(3) and (1) of the Act by temporarily laying off thefollowing employees:Wayne BergerKevin BoueyIsaac BrouchJerry BuckleyAlvin ChuMichael CissellJim ClancyKenneth FarrisTom GallegosLarry GiovacchiniLeonard HendersonNeal HewittRex IngramMichael JohnsonJohn JoyMark KastilahnAlan KazarianJim KellerThomas LaneVernon MaldenBrian McGillBill PendletonMichael RobertsWalt RobertsChris RoseRodney SchroederRichard ShepardPete SikoraDan SimoneMichael SmithWilliard SmithMark StokesThomas TaylorRay TomaselloBarvo TorresRobert Van DisGary WalkleyMike WinslowJon YeeCharles ZielkeUpon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER5The Respondent, Armored Transport, Inc., its officers,agents, successors, and assigns, shall:i. Cease and desist from:(a) Laying off employees because they choose to exer-cise their Section 7 right to engage in organizing them-selves and forming a labor union for the purpose of bar-gaining as a group and acting collectively for theirmutual aid or protection.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Immediately make whole those employees listed inparagraph 3 of the conclusions of law for lost earnings inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports and all other re-cords and reports necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its San Francisco, California, facility, copiesof the attached notice marked "Appendix."6 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 20, after being duly signed by its representa-tive, shall be posted immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the notice reading "Posted byOrder of the National Labor Relations Hoard" shall read "Posted Pursu-anl to a Judgment of the United States Court of Appeals Enforcing anOrder of the Naltional l.abor Relations Board."APPENDIXNo-ltCI To EsMPI.OYEESPosT tl) BY ORDI)R OF HENATIONAI. LABOR RI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations hasfound that we violated the National Labor Relations Actand we have been ordered to post this notice.The Act gives all employees the following rights:To orgnanize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity, exceptto the extent that the employees' bargaining rep-resentative and employer have a collective-bar-gaining agreement which imposes a lawful re-quirement that employees become union mem-bers.WE Wl. NOT lay off employees because theychoose to exercise the rights recited above, includ-ing organizing themselves and forming a union suchas the Armored Car Workers of America or other-wise acting collectively for their mutual aid or pro-tection.450 ARMORED TRANSPORT. INCWi wii.t NOT in any like or related manner re-strain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.Wt wit L make whole the following employeesfor the work they lost due to our October 1979layoff, including interest.Wayne BergerKevin BoueyIssac BrouchJerry BuckleyAlvin ChuMichael CissellJim ClancyKenneth FarrisBrian McGillBill PendletonMichael RobertsWalt RobertsChris RoseRodney SchroederRichard SheppardPete SikoraTom GallegosLarry GiovacchiniLeonard HendersonNeal HewittRex IngramMichael JohnsonJohn JoyMark KastilahnAlan KazarianJim KellerThomas LaneVernon MaldenDan SimoneMichael SmithWilliard SmithMark StokesThomas TaylorRay TomaselloBarvo TorresRobert Van DisGary WalkleyMike WinslowJon YeeCharles ZielkeARMORII) TRANSPORT, INC.451